ORDER

PER CURIAM
Ralph Cato appeals his convictions of one count of first-degree murder, two counts of first-degree assault, and three counts of armed criminal action.arising out of an incident in the City of St. Louis on July 16, 2013, in which Cato opened fire on a porch occupied by Kenyatia Eddy, Charles Moorehead, and Jonathon Robinson. Cato contends that the trial court abused its discretion (1) by overruling defense counsel’s objection to the admission of a photograph showing Cato with a gun and (2) by overruling defense counsel’s objection to the State’s closing argument that Cato deliberated by seeking out Robinson and Moorehead. We affirm.
An extended opinion would have no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for' this order pursuant to Rule 30,25.